Exhibit 99.1 FOR IMMEDIATE RELEASE LA QUINTA HOLDINGS INC. REPORTS RESULTS FOR BOTH FOURTH QUARTER AND FULL YEAR 2015 • Generated full year Pro Forma Adjusted Earnings per Share of $0.54 • Signed 107 new franchise agreements in 2015, the largest number of signings since 2008 • Franchise and other fee based revenue grew 11.5 percent for the year and 13.9 percent for the fourth quarter • Completed a $100 million share repurchase program, acquiring a total of 6.3 million shares • Repaid $153 million of long-term debt in 2015, including $135 million of voluntary prepayments IRVING, Texas (February 24, 2016) – La Quinta Holdings Inc. (“La Quinta” or the “Company”) (NYSE: LQ) today reported its fourth quarter and full year 2015 results on a historical basis, as well as the results of operations on a pro forma basis, giving effect to La Quinta’s initial public offering (IPO) in 2014 and the related transactions as described below.
